806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee NICHOLSON, Plaintiff-Appellant,v.FRYE REGIONAL MEDICAL CENTER;  American MedicalInternational, Inc., Defendants-Appellees.
No. 86-1190.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1986.Decided Nov. 28, 1986.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Woodrow Jones, District Judge.  (C/A No. 85-213-ST-C)
Lee Nicholson, appellant pro se.
Edwin Glenn Farthing, Tate, Young, Morphis, Back & Farthing, for appellees.
W.D.N.C.
AFFIRMED.
Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief pursuant to 42 U.S.C. Sec. 2000e and requesting a declaratory judgment pursuant to 28 U.S.C. Secs. 2201 and 2202 is without merit.  We determine that Nicholson's appeal does not raise a substantial question, so she is not entitled to a transcript at government expense.  28 U.S.C. Sec. 753(f).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Nicholson v. Frye Regional Medical Center, C/A No. 85-213-ST-C (W.D.N.C., July 14, 1986).


2
AFFIRMED.